Order filed December 3, 2020




                                         In The

                        Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00784-CV
                                     ____________

                                 IN RE B.C., Relator


                             ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 93456-F

                                       ORDER

      On November 18, 2020, relator B.C. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(j) (“The person filing the petition must certify
that he or she has reviewed the petition and concluded that every factual statement
in the petition is supported by competent evidence included in the appendix or
record.”); 52.7(a)(2) (“Relator must file with the petition . . . a properly authenticated
transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained.”). By this order, the court gives relator ten
days’ notice that the petition will be dismissed for failure to comply with Rules
52.3(j) and 52.7(a)(2) unless the deficiency is cured. See generally Tex. R. App. P.
42.3(c).

                                     PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.